DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/9/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 11 paragraph 1 and in view of the amendments.  The 35 U.S.C. 101 rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments, see remarks, filed 11/9/2021, with respect to statutory eligibility of claims art have been fully considered and are persuasive, see for example page 11 paragraph 2.  The 35 U.S.C. 103 rejection of claims 1-17 and 19-20 has been withdrawn. 
Allowable Subject Matter
Claim1-17 and 19-20 are allowed. Claim 18 is previously cancelled
The following is an examiner’s statement of reasons for allowance: 
The prior art, Shahidzadeh et al (US 10,572,874), discloses issuing an authorization token and performing real time multi-factor authentication using a unique 
The prior art, Blinn (US 2016/0248752), discloses a first and second client computer configured to receive and transmit an authentication credential and at least one additional authentication credential respectively. The authentication credentials may be selected from authentication credentials known only to a user, identifying a client computer and/or identifying a characteristic unique to the user. A server computer communicatively coupled to the network may be configured to receive the authentication credentials and verify the identity of the user via a match, in a database, of a first authentication credential, a second authentication credential and a third authentication credential.
The prior art, Sandhu et al (US 2007/0055878), discloses a first authentication request transformed with a private portion of a first type split private key is received. A first user is authenticated for a first level of network access based upon the first request being transformed with the first type of split private key. A second authentication request that is transformed with a private portion of a second type private key is also received. A second user is authenticated for a second level of network access based upon the second request being transformed with the second type of split private key.
The prior art Velamoor et al (US 2014/0245015), discloses providing secure offline computer content access, comprising at a server-based file access facility connected to a network and to a secure database, storing a data file as an encrypted data file along with a plurality of encryption keys in the secure database, each of the plurality of encryption keys providing access to the encrypted data file, the encrypted data file accessible as downloaded to a mobile computing device that is not connected to the network only through use of at least one of the plurality of encryption keys and presentation of a user secure identifier from a user of the mobile computing device, wherein the at least one of the plurality of encryption keys allows the user of the mobile computing device to access the encrypted data file a limited number of times.
However, the prior art, either alone or in combination does not expressly disclose “permitting access to first content when authentication is successfully performed by using first authentication information, and permitting access to second content having a confidentiality level higher than a confidentiality level of the first content when authentication is successfully performed by using second authentication information and which is different from the first authentication information, wherein third authentication information is issued to a user in a period in which authentication using the second authentication information is valid after authentication is successfully performed by using the first authentication information, the third authentication information being different from the first authentication information and the second authentication information, wherein, when authentication is successfully performed by using both the first authentication information and the third authentication information, access to the second content is permitted.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnamoorthy et al (US 2020/0042723): discloses a risk assessment platform receives an indication of a first user authentication event associated with a user's attempt to access a first protected resource, and collects first user and device attributes associated with a first authentication process applied to the user and the user's device. The risk assessment platform receives an indication of a second user authentication event associated with the user's attempt to access a second protected resource, and collects second user and device attributes associated with a second authentication process applied to the user and the user's device. The risk assessment platform determines a level of risk of identity fraud associated with the user based on the first and second user and device attributes, and grants or denies the user access to the second protected resource based on the determined level of risk of identity fraud associated with the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436